Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-7 and 9-15 are allowed. The following is the examiner’s statement for allowance. Regarding claims 1 and 9, the prior art does not disclose or suggest the following:
“......said at least one raised wall including an inwardly-facing side and an outwardly-facing side; and one or more wall vents formed in said outwardly-facing side of said at least one raised wall at the one or more sides of said platform.” In combination with the remaining limitations of independent claims 1 and 9. Dependent claims 2-7 and 10-15 are also allowed.
The examiner found NAKATSUJI (US 2009/0309547 A1, hereinafter NAKATSUJI) and MALUF et al. (US 2015/037976 A1, hereinafter MALUF) to be the closest prior art of record.
NAKATSUJI discloses a charging method includes a constant-current charging step wherein a constant charge current is supplied to a secondary battery to be charged to a predetermined end voltage; and a constant-voltage charging step wherein the predetermined end voltage is maintained by reducing the charge current after said secondary battery is charged to the end voltage, wherein: said constant-current charging step includes the charging step to be carried out with the end voltage set to OCV which is a voltage when no current is flowing, and with a voltage of a charge terminal of said battery pack set to an overvoltage above said OCV, and said constant-voltage charging step includes the step of reducing the voltage across the charge terminals to the after the voltage across the charge terminals is increased to the overvoltage or after the charge current of the charge terminal is reduced to or below a predetermined current level. MALUF discloses a method involving applying a signal to two terminals of the battery. A terminal voltage between terminals of the battery is measured at a predetermined time relative to applying signal to the terminals. A state of health (SOH) of the battery or a SOH change is determined from the measurements of the terminal voltage, where the SOH is representative of degradation of the battery and/or an ability of the battery to hold a charge. The equilibrium voltage of the battery is determined using characteristics of a decay of the terminal voltage associated with the battery. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859